Title: To James Madison from Sylvanus Bourne, 16 June 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amn Consulate Amsterdam June 16 1808

Since I had last the honor to write you nothing material has occurred in regard to the Situation of public Affairs here.  The Embargo on our Vessells is still continued except under certain Circumstances when they have liberty to depart, if they take out Cargoes of Gin Butter & Cheese to a neutral Port but as this will expose them to the British Blockade Act of Novr 11. few of the Masters are inclined to avail themselves of the permission under these terms.  The Embargo in the U. States tends to render those in Europe less irksome to the parties as the Vessells could not be employed if at home.  The late extraordinary Events in Spain will doubtless be known to you before this letter arrives & be regarded as being of a Character little calculated to forward the great work of a general Peace.
All kinds of Colonial Produce, Tobaccoes &c are at present at an unprecedented & enormous price on the Continent of Europe to the advantage of a few greedy Speculators but greatly to the distress of the great mass of Citizens.  If our Govt. Should permit the merchants of the U States to arm their Vessells & fight their way through Blockades & other Impediments to their Cause on the Seas many would  to get through & the present prices of mercha. would richly reimburse the risk & Charges even if they were at the expence of fitting out 20 Gun Ships in due order to convey it here, & I apprehend the Embargo in our Country will bear so heavy on the mercantile interest as well as that of the Planters, that it will eventually be found necessary to adopt the system here alluded to for Carrying on the trade of the U States for I see no present prospect of any Changes occurring in the affairs of Europe of a nature to loosen the bonds which now obstruct it.  With sentiments of the highest respect I have the honor to be Yr Ob Servt

S Bourne


NB.  A public Vessell with dispatches which left the U States the 5 May, is said to have arrived lately at L Orient

